Beck, P. J.
The Bank of Statesboro became insolvent and was taken in charge by the State superintendent of banks for the purpose of liquidation. Afterward the superintendent served notice on Wilson, Groover, and Martin, that after thirty days he would issue executions against them for stated sums, based on an assessment of the stock standing upon the books of the bank in their names. Wilson, Groover, and Martin filed a petition for injunction, upon the ground that they were not the owners of the stock; that it was placed on the books of the bank in their names because of an agreement between them and one Simmons, to the effect that if petitioners would give their note for a debt which Simmons owed to another bank, Simmons would transfer to them 75 shares of Bank of Statesboro stock which he had pledged for- the debt, to secure them for taking up his obligation. Simmons’ creditor agreed to accept the individual notes of petitioners on condition that the 75 shares of bank stock should be issued in their names, which was done, twenty-five shares in the name of each, and petitioners gave their individual notes for $2500 each to Simmons’ creditor, and pledged the bank stock to secure the payment of their notes. Before they gave their notes “as an accommodation to Simmons,” he entered into and signed an agreement that he was to be held liable for any stock assessment or other liability that might attach to the stock; and this written agreement was placed in the records of the Bank of Statesboro.
*488We hold that this agreement, and the fact that Bank of Statesboro had notice of it, constitutes no ground for enjoining the superintendent of banks from enforcing the assessment against the petitioners. The court did not err in sustaining a general demurrer to the petition. Judgment affirmed.

All the Justices concur.